                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTOINE DESHAWN BARNES,
                                   7                                                        Case No. 21-cv-02132-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER OF DISMISSAL WITHOUT
                                                   v.                                       PREJUDICE
                                   9
                                         ROSEMARY OROZCO,
                                  10
                                                        Defendant.
                                  11

                                  12           This matter was opened as a pro se civil rights action on March 26, 2021, when the Court
Northern District of California
 United States District Court




                                  13   received from Plaintiff Antoine Deshawn Barnes, who is an inmate at Monterey County Jail, a

                                  14   document entitled, “Discovery Motion Per Live In Person Interview with Rosemary Orozco,

                                  15   Petitioner, an[d] [P]residing Judge on Facetime to Resolve Conflict of Interest.” Dkt. 1.

                                  16           On the same date, the Clerk of the Court notified Plaintiff in writing that his action was

                                  17   deficient in that he had not submitted his complaint on a proper complaint form and had not

                                  18   submitted an in forma pauperis (“IFP”) application. The Clerk further notified him that this action

                                  19   would be dismissed if he did not submit a complaint on the proper form and a completed IFP

                                  20   application within twenty-eight days. The Clerk sent Plaintiff a blank civil rights complaint form

                                  21   as well as a prisoner’s IFP application.

                                  22           More than twenty-eight days have passed, and Plaintiff has not filed the necessary

                                  23   documents or otherwise communicated with the Court.

                                  24           Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall close

                                  25   the file.

                                  26           IT IS SO ORDERED.

                                  27   Dated: May 13, 2021                              ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
